Exhibit 10.3
 


Sur de Bolivar Project
Department of Bolivar, Colombia


GUAVITA S.A.
Medellin, Colombia



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Introduction
 
The Sur de Bolivar concessions consist of three exploration licenses totaling
1,300 ha, and six additional, in process exploration solicitudes, totaling
26,244.5 ha.  The concessions are located ca. 500 km NNW of Bogota (or
alternatively 200 km SE of Cartagena), at the northern end of the Serrania de
San Lucas, within the Municipality of Rio Viejo, Department of Bolivar.  Access
to the area requires 4 hours of overland travel, from the nearest national
airport, along a reasonably good secondary road system.  Entrance may be
facilitated by the reclamation of a presently overgrown, 1000 m airstrip located
within the northern portion of the license area.  The strip is suitable for
moderate-sized aircraft (DC-3, Twin otter), flights taking ca. 50 minutes from
Medellin.
 
           The exploration concessions are presently held by the Colombian
companies Guavita S.A., and Minabarnette S.A., Medellin-based operating branches
of Metallica Resources Inc., of Toronto (presently optioned by Orofino Gold
Corp.).  The three current exploration licenses (total 1,300 ha) are held under
option by Guavita, secured by agreements with the registered license
holders.  The solicitudes in process (26,244.5 ha) are held directly by
Guavita.  Metallica has maintained a continuous exploration presence in the
region since April, 1995.
 
Geology, Mineralization, and Exploration Potential
 
Regional Geology
 
The Serrania San Lucas, situated due south of the confluence between the rivers
Cauca and Magdalena, forms an offset, northeaster-most extension of Colombia’s
Cordillera Central.  Sparse regional geologic studies by the Ministry of Mines
and Energy, through the 1970’s and early 1980’s have suggested that The Serrania
represents a geologic extension of the northern Cordillera Central, underlain by
a deformed, Paleozoicaged, metamorphic basement, intruded by Upper
Jurassic-Lower Cretaceous aged, batholithic-scale plutons of tonalitic through
granitic (generally dioritic to quartz dioritic) affinity, and overlain by
associated high-level volcanic, pyroclastic, and derived sedimentary rocks of
similar through Cretaceous age.  The region exhibits offset and subdued
topographic relief relative to the northern Cordillera Central due to uplift and
oblique dextral movement along the Palestina and Magdalena valley fault
systems.   Regional
 

 
 

--------------------------------------------------------------------------------

 

lithologic contacts strike broadly north-south paralleling the Palestina system
at this latitude and are of a mixed structural-stratigraphic nature.  A strong
north-easterly tectonic element transects the entire region, reflected by the
sub-paralle alignment of numerous drainages and photogeologically-interpreted
faults.  A more sporadic set of east-west trending lineaments is noted to
transect at least the northern portion of the Serrana.  The tectonic history of
this portion of Colombia is complex, and movement and reactivation along any one
of these sets of structures may have a multiphase history dating from the late
Jurassic through to the late Tertiary (Pliocene) and recent times.
 
Local Geology
 
Very little ground-truthed technical information has been generated in northern
San Lucas region.  Limited ground-work to date, by the Ministry, and by Guavita
S.A. documents a mixed sequence of Predominantly volcanic rocks of intermediate
to felsic composition (including lithic and crystal tuffs of fine to medium
grain-size, and common coarser agglomeratic fragmentals).  Fine grained cherty
“sinters”, coarse, possible phreatic-style breccias (fine matrix-supported, very
angular clasts), and local occurrences of siliciclastic sediments, are also
present.  These rocks overly gneissic basement, and\or are intruded by plutons
of granodioritic composition exhibiting medium to coarse-grained, equigranular
intergrowths of quartz, mixed feldspars, and a mafic phase (chlorite after
amphibole).  Local shearing has imposed a “pseudo-gneissic” appearance to the
rock manifesting as a lineation observed within the mafic phase.  The
relationship between the intrusive rocks and the cover sequence is not
understood, and is presently under investigation by Guavita.
 
Observed structural orientations appear to reflect regional structural trends
with textures in the granitoids and documented fault structures striking,
north-south, and additional faulting striking NE-SW.  Notably the volcanic
sequence generally lacks a penetrative fabric, and is characterized by a brittle
fracture and orthogonally jointed style of high-level deformation.
 
Recent re-thinking of the geology of at least the northern San Lucas area
superimposes an additional Tertiary magmatic even upon the region.  Although not
yet strongly evidenced, it attempts to account for the widespread occurrence of
relatively flat-lying and undeformed, highlevel volcanic\pyroclastic lithotypes,
as described above, which may lie directly upon deformed in intrusive\gneissic
basement and lack obvious correlatives in other parts of the northern Cordillera
Central.
 
Mineralization
 
Although some pre-Colombian gold production has been recorded from the northern
Serrania San Lucas, the area does not purport the long history of post-colonial
gold production, as noted in other parts of the country, Minero (small-scale
miner) activity beginning in the mid-1980’s however, has outlined a series of
rich gold occurrences, of both insitu and local alluvial provenance, in broad
N-S belt, extending ca. 50 kilometres from Norosi in the south to San Martin de
Loba, on the bank of the Magdalena River, in the north.  Government recorded
gold production from the region, between 1987 and 1994 is ca. 1,271,000

 
 

--------------------------------------------------------------------------------

 

ounces of gold, and the region is presently reporting the highest annual gold
production in Colombia, averaging ca. 275,000 ounces per year since
1991.  Virtually no exploration, systematic or otherwise, has been carried out
in the region, by either the governmental or private sectors.
 
Within the Guavita S.A. license and solicitude area, numerous insitu gold
occurrences have been exposed by minero activity.  Three zones of concentrated
workings have been located within the area (Figure 3.  These include, from north
to south, 1) La Estrella, 2) Culo Alzado, and 3) Buena Sena (area 2 and 3 are
collectively known as Cerro San Carlos).
 
La Estrella
 
Based upon exposures in old workings, mineralization in the La Estrella area is
hosted within roughly N-S striking shear structures within both the intrusive
and volcanic rock-types.  The majority of the previous subsurface work has
excavated a series of shafts and galleries to 20 m depth over a 100 m strike
length within the “pseudo-gneissic” lithology.  Mineralized material included
argillically and potassically altered and sheared intrusive hosting quartz
flooded zones, and quartz with peripheral cm-scale quartz stringers.  These
zones host 1 to 7 percent mixed sulphides, mostly pyrite, but also including
galena, sphalerite and chalcopyrite.  Gold analyses reported by the owners from
this material returned values in the 10’s to 100’s of g Au\t.  The sulphidised
granitoid hosting only minor amounts of veining returned base metal contents in
the 100’s of ppm, including 1% Cu.  Evidence for the presence of two or three
sub-parallel N-S structures hosting shearing and veining was noted in trenches
to the SW of the main area of workings.
 
Culo Alzado
 
At Culo Alzado, on the north margin of Cerro San Carlos, at least two low spurs
are underlain by medium grained granodiorite.  Broadly N-S structure is implied
by N-S drifting and removal of vein material.  Irregular quartz-sulphide
stringers and argillic alteration are observed along the margins of the
adits.  Current mining activity, is extracting a 1 m wide quartz vein from a 20
m deep shaft within sheared granodiorite.  The vein material contains up to 20
percent mixed sulphides, including pyrite, galena, sphalerite, and
chalcopyrite.  Pyritic sulphidation and argillic bleaching of the wallrocks is
widespread.  Guavita laboratory analyses reveal the grade of the vein material
is highly variable, ranging from 3 to 68 g Au\t (reportedly averaging about 20 g
Au\t from past production).  Visually the copper content of the materials
extracted from the Culo Alzado adits appears to be increasing at depth, where
numerous fractures filled with quartz and chalcopyrite are appearing within the
granitoid host, at the expense of the lead and zinc-bearing sulphides.
 
Buena Sena
 
 Work to date reveals that the largest workings within the concessions are at
Buena Sena, where extensive extraction of alluvials (up to 10, 235-style back
hoes were working at one time) has taken place along the major drainages
(Quebrada San Pedro, Quebrada Aguas Blancas) servicing the south flank of Cerro
San Carlos and the hills immediately to the south.  Most, if not all, of these
source regions are within the concessions and solicitudes.  Numerous underground
and small open cut workings are also seen at Buena Sena, on Cerro San Carlos,
and on the low hills to the south, across the alluvial workings.  Some appear to
be working a series (at least 10) of sub-parallel, or en echelon N50-60E
striking, subvertical structures hosting discrete quartz-pyrite veins to 90 cm
thickness, while others have attempted to exploit clusters of anastomosed,
quartz-pyrite-stringer veining which strike N20 to N45-degrees east, and tend to
dip steeply to the west.  An additional series of mm to cm-scale, generally
sub-parallel quartz-pyrite fracture fills, which strike E-W to NW, are of
widespread occurrence, but have not been exploited due to their small size.

 
 

--------------------------------------------------------------------------------

 
 
Structural considerations based upon filed observations and LandSat image
interpretations suggest the Cerro San Carlos-Buena Sena zone is contained within
an east-west-striking normal (+\-oblique) fault-bound corridor, which transects
the southern portion of the Western solicitude\licencia area.  The corridor
measures ca. 15 km E-W by 3 km N-S, and is lithologically dominated by a mixture
of brittley deformed, high level volcanic-volcaniclastic protoliths, including
intermediate to felsic crystal and lithic tuffs and agglomerates (locally
welded), and volcanic (+/- phreatic\hydrothermal) breccias, with lessor clastic
sedimentary rocktypes, which host the mineralized structures described
above.  The throw on the northern boundary fault (Falla Piloto) juxtaposes
foliated granitoid basement to the north against the high level volcanics to the
south.  The southern boundary fault (Falla Los Delfines) is of some-what lessor
magnitude, with volcanics (and mineralization) being noted in both the hanging
wall and the footwall.  Additional zones of alteration have been recorded within
this corridor, to the west of the solicitude block, and are presently being
investigated.  This corridor is noted to offset, as well as to be offset by the
dominant, locally reactivated, NE trends of the region.
 
Field investigations by Guavita suggest that, within the E-W corridor, strong
structural control with respect to mineralization is exerted by a N45E-striking,
sinistral shear zone and associated splays faults.  Along this structure, a
continuous zone of alteration and mineralization is observed which measures a
minimum of 2 km along strike by 400 m in width, and is geologically open along
strike (both ends) and broadly to the SE.  This structure includes a core zone
defined by the presence of artisanal workings, which measures some 1400 m by up
to 300 m.  Within the main corridor argillic +\- sericitic wallrock alteration
accompanied by silicification and pyritic sulphidation are pervasive, with
concentrations of disseminated pyrite reaching 8 to 10%, and quartz vein
densities up to 10 to 15% over 10’s of square metres, in the well mineralized
zones.
 
At present Guavita is executing a “fast-track” evaluation of the Buena Sena
zone.  Approximately 30 km of a planned 45 line km control grid, which will
support detailed topographic and geologic mapping, and grid geochemistry +\-
geophysics, have been completed.  Geochemical sampling and mapping have already
been initiated.  Partial results have been received for first pass chip and
channel sampling in artisanal workings, and reveal; 1) gold mineralization is
widespread, with virtually every rock type and every structural orientation
hosting veining returning anomalous gold values, 2) increasing gold values
exhibit positive correlation with enhanced quartz veining and pyritic
sulphidation, 3) gold content tends to show positive, although not necessarily
linear correlation, with values in silver, copper, lead, zinc and arsenic +\-
antimony, and 4) disseminated pyritic sulfidation alone does not carry gold
grades Guavita is attempting to accumulate sufficient base-line geologic data to
initiate a first phase of diamond drilling at Buena Sena by October, 1995.

 
 

--------------------------------------------------------------------------------

 
 
Exploration and Resource Potential
 
Recent reconnaissance by Guavita S.A., covering the northern San Lucas region,
documents very clearly the dominant structural trends, as outlined
above.  Additionally, numerous km-scale features, including circular plutonic
clusters, and regional argillic and Fe-oxide alteration patterns are
observed.  Ground reconnaissance to date, implies the potential presence of an
as yet poorly recognized metallogenic domain spanning 1000’s of square
kilometers, which is only recently surfacing, in the form it’s rather
spectacular artisanal gold production.  The region is virtually unexplored from
a modern metallogenic standpoint, but based upon Guavita’s work to date, it
demonstrates very good potential for the economic occurrence of;
 
1)  
large-scale high level, volcanic-hosted epithermal gold deposits (e.g.
quartz-sericite-adularia(?)) systems, as suggested at Buena Sena,

 
2)  
porphyry-style copper+\- gold systems as seen at Culo Alzado, and observed in,
regional mineralogical and alteration patterns, and,

 
3)  
high-grade, mesothermal, “Segovia”-style gold vein systems, as evidenced at La
Esstrella

 
On going work by Guavita S.A., in the form of regional reconnaissance
traversing, and local occurrence-scale, fast track exploration, is presently
attempting to confirm these potentials.
 
RPS, August 4, 1995

 
 

--------------------------------------------------------------------------------

 
